Citation Nr: 0948764	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for a right 
knee disorder and, if so, whether service connection is 
warranted.

2.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for a left 
knee disorder and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from March 1980 to March 2000.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The reopened issues of entitlement to service connection for 
arthritis of both knees are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required.



FINDINGS OF FACT

1.  The RO denied service connection for right knee arthritis 
by a September 2002 decision, and that decision was not 
appealed.  

2.  Additional evidence submitted since the September 2002 
denial of service connection for right knee arthritis raises 
a reasonable possibility of substantiating the claim when all 
statements are accepted as true.  

3.  The RO denied service connection for left knee arthritis 
by a September 2002 decision, and that decision was not 
appealed.  

4.  Additional evidence submitted since the September 2002 
denial of service connection for left knee arthritis raises a 
reasonable possibility of substantiating the claim when all 
statements are accepted as true.  





CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
last final decision denying service connection for right knee 
arthritis; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has been received since the 
last final decision denying service connection for left knee 
arthritis; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

In this case, to the extent of the requests to reopen claims 
for service connection for left and right knee disorders 
herein adjudicated, the Board herein grants the complete 
benefit of reopening the claims.  Hence, there is no 
reasonable possibility that additional notice or development 
could benefit the claims to the extent of their reopening.  
As noted, the reopened claims are the subject of remand, 
below.  

II.  Requests to Reopen Claims for Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303(a) (2009).




For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  If a disorder 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The Board 
recognizes that the Court of Appeals for Veterans Claims has 
held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  



Lay testimony, however, "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  See also Davidson v. Shinseki, 581 F.3d 1313 
(2009)

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

In this case, the Veteran's requests to reopen were filed 
after August 29, 2001.  For requests to reopen a finally 
decided claim received on or after that date, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(effective from Aug. 29, 2001).  Material evidence means 
existing evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Veteran in July 2002 filed claims for service connection 
for arthritis of both knees.  He submitted in support of 
those claims a VA treatment record from May 2002 informing 
that he had suffered bruising of the right knee while running 
after a suspect.  Small degenerative changes in the right 
knee were noted on that record.  At that time the claims file 
also contained service treatment records, which failed to 
show any records of treatment or examination showing injury 
or disability of either knee.  

Those initial claims for service connection for arthritis of 
the knees were denied by a September 2002 RO decision, and 
that decision became final because the Veteran did not 
appeal.  

The Veteran has pointed to his October 1999 report of medical 
history as indicating that he had arthritis.  However, the 
arthritis indicated on that form explicitly refers to the 
left shoulder, with X-rays of arthritis in that joint noted 
to be positive.  There is no indication on that form of 
additional arthritis in other joints, and in particular no 
indication of arthritis in the knees.  

The claims file is notable for an original claim for service 
connection filed in May 2001, wherein the Veteran claimed 
entitlement to service connection for multiple disabilities 
including arthritis of the left shoulder, but did not claim 
entitlement to service connection for any disorders of the 
knees.  

The Veteran now contends that he did not file a claim for his 
knees in May 2001 because he believed that he had to have 
service documentation in order to file a claim, which he did 
not have for his knee disorders.  The Board notes that the 
service treatment records are actually supportive of that 
contention, in that they did document all the disorders for 
which he filed a claim in May 2001, and the RO by an August 
2001 decision granted service connection for all six 
disorders then claimed.  

Evidence received since that September 2002 last prior final 
denial of service connection for the knees includes a 
statement from a fellow soldier, dated and submitted in 
December 2005, informing that he witnessed the Veteran during 
physical training and at a military work facility in 1996 and 
1997.  He stated that the Veteran had complained of chronic 
knee pain during training, and that he was "constantly 
needing to wear knee braces."  These statements by a fellow 
solder are new and material, in that they are so significant 
that they most be considered together with other evidence of 
record to fairly adjudicate the claims for service connection 
for arthritis of the left and right knees.  Accordingly, 
reopening the claims is warranted.  38 C.F.R. § 3.156(a). 



ORDER

The claim for service connection for a right knee disorder is 
reopened, and to this extent the appeal is granted.  

The claim for service connection for a left knee disorder is 
reopened, and to this extent the appeal is granted.  


REMAND

Based on his submitted May 2002 VA treatment record informing 
of bruising the right knee while chasing down a suspect, it 
appears that in May 2002 the Veteran was employed as a police 
officer or in a similar profession.  There are no records 
obtained from that employer regarding any examination prior 
to being hired or in the course of training for that 
position.  Those records could inform of the presence of 
disability of the knees shortly after service, and 
accordingly should be sought in furtherance of the Veteran's 
claims.  Remand for that development is required. 

However, in the absence of any indication in service 
treatment records or service examination records that the 
Veteran suffered from disability of the knees, the Board does 
not find that a VA examination to address the nature and 
etiology of current disability of either knee is warranted at 
this time.  The Board does not find that the statements 
submitted by the Veteran and a fellow soldier, in the absence 
of objective corroboration from service, are sufficient 
indication of injury or disability in service to warrant a VA 
examination.  38 C.F.R. § 3.326 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide appropriate 
contact information and authorization to 
obtain records pertaining to his 
employment when he was treated for 
bruising of the right knee in May 2002.  
Specifically, the Veteran should be asked 
to authorize release of physical 
examinations conducted prior to being 
hired for, or during, that employment, and 
any related information from that employer 
which may document the presence of 
arthritis or other disability of one or 
both knees related to his active military 
service.  The RO should undertake any 
indicated development, with the Veteran's 
assistance.  

2.  Thereafter, following any indicated 
development (if evidence obtained and that 
already of record together meet the criteria 
to warrant a VA examination pursuant to 
38 C.F.R. § 3.326, one should be conducted), 
the RO should readjudicate the remanded 
claims.  If either of the remanded claims is 
not granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with an supplemental statement of the 
case (SSOC) and afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


